 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaple Tree,Inc.andInternational Ladies GarmentSUPPLEMENTAL DECISIONWorkers Union,AFL-CIO. Case 10-CA-2075929 September 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 30 June 1986 Administrative Law JudgePhilip P. McLeod issued the attached supplementaldecision.The General Counsel and the ChargingParty each filed limited exceptions, the GeneralCounsel filed a supporting brief, and the ChargingParty filed a brief in support of the judge's deci-sion.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,"and conclusions and to adopt the recom-mended Order as modified.2ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge asmodified and orders that the Respondent,Maple Tree,Inc.,Maplesville,Alabama, its offi-cers,agents, successors,and assigns,shallmakewhole Shirley Rigsby by payment of $5395, GlindaShort by payment of $7720, as set forth in Appen-dixA attached to the judge's decision, and JeanDavis by payment of $8299, as set forth in Appen-dix Battached to the judge's decision,plus interestthereon accrued to the date of payment, computedin the manner prescribed inFlorida Steel Corp.,231NLRB 651 (1977),minusany tax withholdings re-quired by Federal and state laws.iAt the hearing, the parties stipulated that ShirleyRigsby was duebackpay in the amount of $5395 plus interest. In sec. I, par 1,of his deci-sion, the judge inadvertently failed toinclude thewords, "plusinterest,"in his description of the parties'stipulation.We correct the error$ In his recommendedOrder,the judge inadvertently failed to orderthe Respondent to pay Shirley Rigsby backpay of $5395, plus interest,pursuantto theparties' stipulation at the hearing.Accordingly, we shallmodify the Orderto includethe backpay due Shirley RigsbyGaye Nell Hymon, Esq.,for the General Counsel.Braxton Schell Jr., Esq.,of Birmingham, Alabama, for theRespondent.James R. Goldberg, Esq.,of Atlanta,Georgia, for theCharging Party.STATEMENT OF THE CASEPHILIP P. MCLEOD, Administrative Law Judge. On 4September 1985 the National Labor Relations Boardissued a Decision and Order fording,inter alia, thatMapleTree,Inc. (Respondent)unlawfully dischargedGlinda Short, ShirleyRigsby, and Jean Davis in viola-tion of Section 8(a)(1) and(3) of the National Labor Re-lationsAct (the Act). To remedy these unfair labor prac-tices,the Board directed Respondent to reinstate Short,Davis,and Rigsby and to make them whole for any lossof pay or other benefits they may have suffered byreasonof thediscrimination against them.The partiesbeing unable to agree on the amount of backpay dueunder the terms of the Board'sDecision and Order, theRegional Director for Region 10 issued a backpay speci-ficationdated 6 January 1986.Respondent filed ananswer admitting certain allegations and denying others.A trial was held before me on 19 February 1986 inClanton, Alabama. All parties were afforded full oppor-tunity to be heard,to examine and cross-examine wit-nesses, and to introduce evidence.Following the close ofthe trial, all parties filed timely briefs, which have beengiven due consideration.On the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACTI. ISSUESAt the trial herein, the parties stipulated that ShirleyRigsby, who has been reinstated by Respondent, is duethe sumof $5395 set forth in the backpay specificationdated 6 January. Accordingly, no findings are madeherein regarding Rigsby.It is the burden of the General Counsel to establish thereasonableness and accuracy of its calculation of thegross backpay amount.Respondent raises no objection tothe General Counsel's method of computing gross back-pay, and that is not an issue in this case.Rather, Re-spondent takes the position that without regard to itsunfair labor practices Short and Davis neverthelesswould have been laid off approximately 16 November1985 and would not have been recalled. According toRespondent'sargument,backpay should therefore betolled. It is Respondent's burden to show that backpaydue Short and Davis should be reduced as a result of theunavailability of a job at Respondent's operation.NewEngland Tank Industries,147 NLRB 598, 601 (1964).On 10 February 1986 Respondent reinstated Short andDavis, both of whom worked only 1 day and then vol-untarily terminated their employment with Respondent.The General Counsel and the Charging Party take theposition that Short and Davis are due backpay from thetime of their unlawful discharges until 10 February 1986when they were reinstated.II.THE EVIDENCERespondent is engaged in the manufactureand sale ofgarments,primarily ladies'blouses.The corporate head-281NLRB No. 97 MAPLE TREE, INC.quarters and salesofficesare inNew York.The sewingfacility islocated inMaplesville,Alabama,siteof theunfair labor practices.As Respondent concedes,most ofthe individualswho work attheMaplesville facility aresewing machine operators.Respondent also employs in-dividuals in its cutting room and a few individuals forspecific jobs that do notinvolvesewing.There has been a decrease in the number of employeesemployed at the Maplesville facility sinceJuly 1984. Re-spondent predicates its argument that Short and Daviswouldhavebeen laid off on the assertion that it has astrict senioritysystem,whereby employees are laid offsolely on the basis of seniority within their individual"job classification."PlantManager BillieRoy testifiedthat layoffs are de-terminedby seniority,unless the senior employee doesnot make 100-percent production,in which casejob effi-ciency prevails and the more senior but less efficient em-ployee is laidoff.Roy further testifiedthat"yob seniori-ty" ratherthan a plantwidesenioritysystem is utilized.Roy testified on direct examination that transfers toavoid layoffsare not permitted.Respondent introduced atwo-page document that it contends codifies its long-standinglayoff policy.This document states in relevantpart:The employeecommittee at Maple Tree has metwithDick Harmon and Bill Johnson and agreed onthe following procedures:1.SeniorityA. Everyoneagreed that the seniority systemshould beJob Seniority with their hire date as theirseniority date.B.Once an operator make [sic] production onher job herseniority date will be used for:1.Layoff andrecall choice.2.Transfersfrom operation to operation.Roy testified that thisdocument, which is undated, hasbeen in effect since approximately1977,has consistentlybeendistributedto all newly hired employees,and hasbeen posted regularly on the employee bulletin board atRespondent'sMaplesville facility.In later testimony,however,Roy admitted that these rules may not havebeen distributed to employees in the past3 to 4 years.She also admittedthat althoughthese rules were postedat the facility about a year ago she didnot know wheth-er they were ever posted continuouslyor whether theywere posted there now.JeanDavis testified credibly that whileshe was em-ployed withRespondent,she read the employee bulletinboard at least once a week and glanced at it daily. Davistestifiedcredibly that prior to the trialherein she hadnever seen a copyof the purportedseniority rules. Jean-nette Bone,who workedfor Respondentfrom 1976 until1978 and again from1983 toJuly 1985, testifiedthat shehad never seen a copyof theseniority rulesproffered bythe Respondent.I credit this testimony.Bone also testi-fiedthat she was never given a copy of these rules oneither occasion that she washired.I credit this as well.The significanceof thesepurportedseniorityrules isalso subject to question.Although the rules refer to "job613seniority,"nowhere do they attempt to define the mean-ing of thatterm.Respondent would have me concludethat the meaning of Seniority for a particular job is limit-ed to specificmachines and specific work tasks.The se-niority rules introduced by Respondent, however, couldjust as easily include all sewing machine operators as onejob categoryand cutting room employees as another. Ifmd it particularly significant,as Plant Manager Roy ad-mitted, that priorto the trial herein there was no list ofemployee job classificationson whichsenioritywas al-legedly determined.Such a list was prepared only inpreparationfor the trialherein.I also find it significant,as Roy also admitted,that there is no regular senioritylistmaintained at the Maplesvillefacility.Further,exceptfor the undateddocument introduced by Respondent,there is no employee handbook or rules containing anydescriptionof a layoff orseniority system.Finally, theevidencebefore me shows very clearly thatRespondentdid not infact followa strict seniority system for layoffs.Itwas estimatedby PlantManager Roy that therewere approximately 80 employees total in July 1984prior to thecommencementof layoffs.Roy also testifiedthat the vastmajority ofemployees who were laid offduring the summer of 1984 were laidoff prior tothe dis-chargesof Short andDavis.Exhibitsreflect thatapproxi-mately 21 employees were laid off prior to the dis-charges of Short and Davis on 26 September1984. Thus,there wereapproximately 60 bargaining unit employeesas of the time Short and Davis were discharged.Roy tes-tified therewere approximately43 employeesas of thetime of the trial herein.Therefore, there was a decreaseof about 16or 17 employeesduring the relevantbackpayperiod.During Septemberand October1984,soon after otheremployees were laid off, six new employees were hired.These employeeswere part of an on-the-job training pro-gram(OJT) pursuant to which theFederal Governmentpaid one-half of theseemployees'wages.When Federalfunding ran out,these six employeeswere laid off. Alack of workwas not the reason for the decision to layoff these trainees.The only otherlarge-scale layoff oc-curred on1February 1985.Plant ManagerRoy testifiedthat on that date all employees were asked to "voluntari-ly" work for a period ofweeks for minimumwage. Ac-cording tothe testimony of formeremployee SylviaLewis,Respondentinitially toldemployeesthey wouldhave to work for 3 weeksduring whichthey woulddraw unemployment compensation instead of being paid.After employeesprotested that this was unlawful, Re-spondent changed its position and instead required em-ployees to accepta reduction in pay to minimum wage.Any employee who did notagree to do so was laid offeffective 1 February. Thus,14 employees"voluntarily"went on layoff. As Respondentconcedes,these layoffswere not in accordancewithseniority.PlantManagerRoy admitted that throughout thebackpay period,and indeedthroughoutthe whole timethatRespondent has been located in Maplesville, individ-ual employeeshave frequentlyrequestedlayoffs forpurely personal reasons. This has allowed employees todraw unemployment compensation immediately rather 614DECISIONSOF NATIONALLABOR RELATIONS BOARDthanwait through some disqualifying period whichwould result from voluntary separation.The record re-flects that employees have made such requests because ofadvanced age, pregnancy,and various temporary disabil-ities.Roy admitted that Respondent has routinely grant-ed such requests.Thus,although Roy testified initiallyon direct examination that a strict seniority system wasused for layoffs,most of Respondent's evidence in thisproceeding related to would-be exceptions to such asystem.Although Roy testified at one point that employeeswere not allowed to transfer from one job duty to an-other to avoid layoffs, her later testimony convinces methat the contrary is true.Roy admitted in response toquestions fromme that Respondent regularly inter-changed employees who had the skill to do more thanone job,and that Respondent did so without regard toseniority.Roy testified that employees are transferred insuch a manner in order to avoid layoff where work isavailable in other sections of Respondent'soperation.Roy admitted that in essence layoffs are based on seniori-ty and efficiency and that in a layoff situation she at-tempted to be flexible, i.e., she worked with sewing ma-chine operators and switched them from position to posi-tion in order to maintain efficient production and keepthose who were most efficient on the payroll.In its posttrial brief,Respondent argues:After the Short and Davis terminations,no individ-uals were hired as full time collar setters until Shortand Davis were recalled,effective February 10,1986.The thrustof Respondent's argument is that no one washiredto replaceShortor Davis, that this is evidence ofthe factno one was needed to replaceShortand Davis,and that therefore it should be concluded Short andDaviswouldhave been laidoff. Ignoring for themoment Plant Manager Roy's admissionthatefficientemployees are moved fromone job dutyto another inorder to avoid layoff,Respondent's argumentthat Shortand Davis werenot replaceddoes notwithstandscruti-ny. Shortand Davis wereboth usedprimarily to "closecollars"when unlawfullydischarged in September 1984.Approximately 1 week after Short and Daviswere dis-charged,Respondent hiredtwo newemployees. One ofthese employees,Betty Peters,worked only about 1month.Thereafter,Respondentdivided up the work pre-viously done by Short and Davisamong other sewingmachine operators,including some who had less seniori-ty than Short and Davis. The second employee hired byRespondentwas Ruby Weldon.Respondent contendsthatWeldonwas hired to replacetwo employees whoquit in the"sample department."On directexamination,however,Plant ManagerRoy testified that Weldon spentapproximately 50 percent of her time closingcollars.Oncross-examination,Roy admittedthatWeldonspent ap-proximately 70 percent of her time doing thiswork thatpreviouslyhad beendone by Shortand Davis.To arguethatWeldon was not a replacementfor Short orDavis ispatently absurd. Roy also admittedthat after Short andDavis were terminated employeesMary Williams andMilfred Rhodes performed the jobs of Short and Davis.Roy admitted repeatedly that work closing collars,which previously had been done by Short and Davis,was still available.For the most part,Respondent simplyused employees already on the payroll to perform thiswork.Respondent introduced a computer printout purportingto show the departments and "jobs" of employees in sup-port ofitsposition that Short and Davis would havebeen laid off. Evidence before me suggests that the "de-partments"and "jobs" reflected on it were made up orassigned specifically in order to lend credence and sup-port toRespondent's argument herein.As I have alreadynoted,there was never a list of job classifications usedfor layoff purposes prior to the trial herein.The docu-ment introduced by Respondent was created specificallyfor purposes of this trial. On the document Ruby Weldonand Betty Peters are assigned to the"sample depart-ment" and the "training department,"respectively, eventhough they both in fact used to perform the work ofShort and Davis.The designation of various departmentsand jobs masks the fact that numerous employees withless seniority than Short and Davis were working onjobs that Short and Davis could have performed duringthe backpay period.Employees with less seniority thanShort and Davis are found on this document in severaldepartments,including the "PeterHarris line," the"training department,"the "sample line," the"prep de-partments,"the "finishing department,"and in other "de-partments"aswell.Except in the finishing department,all these employees were sewing machine operators whodid sewing work,much of which could have been per-formed by Short and Davis.The assignment of variousdepartmental titles and jobs is simply an effort to disguiseand justify the fact that numerous employees with lessseniority than Short and Davis were working throughoutthe backpay period.Analysis and ConclusionsThe strict policy of laying off by seniority,which isasserted by Respondent,is simply not supported by therecord,including even the testimony of Respondent'sown plant manager.I find that Respondent did not havea strict policy of laying off in accordance with seniority.Employees were laid off for any number of reasons and,more often than not,individuals selected for layoffs werenot selected on the basis of seniority.In addition, em-ployees were frequently laid off solely because they re-quested a layoff for reasons of personal convenience. Fi-nally, when layoffs were necessary for economic reasons,Roy transferred employees from one job duty to anotherto avoid layoff where the individual who might other-wise have been laid off was an efficient employee.Considering Plant Manager Roy's admission that effi-cient employees are moved from one job duty to anotherin order to avoid layoff,it appears certain that Short andDavis would not have been laid off under any circum-stances were it not for the unlawful discharge.I take ju-dicial notice of the administrative law judge's decision inthe underlying unfair labor practice proceeding that atthe hearing Plant Manager Roy testified Short and Davis MAPLE TREE,INC.615were"very skilled"and among the "best operators."Short and Davis both testified without contradiction thatthey had done a number of different jobs while em-ployed by Respondent.Their testimony was corroborat-ed by other witnesses.The evidence establishes thatthere was frequent interchange of duties and movementfrom job to job on a temporary basis.PlantManagerRoy even admitted that Davis had experience on manyjobs at Respondent's plant and that work was availableon these jobs throughout the relevant time period. Inview of Roy's own admission that Short and Davis werevery skilled and among the"best operators,"I am con-vinced that under normal circumstances Respondentwould have moved these efficient employees from onejob duty to another in order to avoid a layoff.I concludethat Short and Davis would not have been laid off wereit not for their unlawful discharge.The burden of proof is on Respondent to show that itwould not have had work available for a discriminateedue to factors unrelated to the discriminatory and unlaw-ful discharge.Respondent argues that Short and Daviswould have been laid off approximately 6 weeks afterthey were unlawfully discharged on 26 September 1984.In fact, no employees were actually laid off on 16 No-vember 1984,6 weeks after the discharge of Short andDavis.For reasons which I have already expressed indetail,I conclude that in fact Short and Davis would nothave been laid off were it not for their unlawful dis-charge.Instead,the evidence before me convinces methat even if there was a reduction in available work forShort and Davis as collar closers,Respondent wouldhave transferred them to another job in order to avoidlaying them off because Respondent considered themamong its best employees.Even when considering Re-spondent's argument in the light most advantageous to it,Respondent has failed to carry its burden of proof. PlantManager Roy admitted"there is no precise way to deter-mine the date when they(Short and Davis)would havebeen laid off."In view of all the above,I conclude thatRespondent has failed to carry its burden of proof thatShort and Davis would have been laid off due to a short-age of work.Computation of BackpayIn view of my findings above,the relevant backpayperiod for both Short and Davis is from 26 September1984 through 10 February 1986.At the trial herein it was stipulated that Glinda Shortwas employedby ThorsbyIndustries from 6 September1985 to 28 October 1985 and that during that time sheearned $1,011.63.This totalwas not broken down byquarters.I shall therefore assume that three-sevenths andfour-sevenths of the total is attributable to the third andfourth quarters, respectively, because that is the numberof calendar weeks in each quarter attributable to thisperiod.Itwas further stipulated that Short was em-ployed by Jemison Sports Wear from 28 October 1985through the end of the backpay period. From 28 Octoberthrough 31 December 1985, Short earned $1,192.68. Fol-lowing the close of the trial,the parties stipulated byletter that Short earned$1,092.48 at Jemison from 1 Jan-uary through 7 February 1986.At the trial it was stipulated that Davis was employedat Jemison Sports Wear from 29 October 1985 to 7 Feb-ruary 1986.From 29 October to 31 December 1985,Davis earned$977.66.Following the close of the trial, itwas stipulated by letter that from 1 January through 7February 1986, Davis earned$797.11 at Jemison.The parties further stipulated at the trial herein thatthe commuting distance between Short'sandDavis'homes to and from work at their places of interim em-ployment was 30 miles greater than that between theirhomes and Respondent's facility.Increased commutingexpenses are deducted from interim earnings in order toobtain net interim earnings.Increased commuting ex-penses are now compensated at the rate of 20.5 cents permile.Evans Plumbing Co.,278 NLRB 67 (1986);RiceLake Creamery Co.,151NLRB 1113(1965);KartariJkInc.,111 NLRB 630 (1955).Accordingly,I have reducedinterim earnings by the increase in commuting expensesattributable to the increased mileage.Finally,the parties stipulated by letter following theclose of the trial herein that representative employeeKathryn McGee,on whose earnings the gross backpayof Short and Davis is determined, earned $1,822.86 forthe fourth calendar quarter of 1985 and $1,185.20 for therelevant period during the first calendar quarter of 1986.The backpay specification alleges, and Respondent doesnot deny,that an appropriate measure of the earnings ofdiscriminatee Glinda Short is 95.28 percent of the earn-ings of McGee,while that of Davis is 88.75 percent ofthe earnings of McGee.On the foregoing findings of fact and conclusions oflaw and on the entire record,I issue the following rec-ommended)ORDERRespondent,Maple Tree,Inc.,Maplesville,Alabama,its officers,agents, successors,and assigns shall satisfy itsobligation to make whole Glinda Short by payment of$7720 as set forth in the attached Appendix A, and bypayment to Jean Davis of $8299 as set forth in the at-tached Appendix B, plus interest thereon accrued to thedate of payment computed in the manner prescribed inFlorida Steel Corp.,231 NLRB 651 (1977),minus any taxwithholdings required by Federal and state laws.1If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 616DECISIONSOF NATIONAL LABOR RELATIONS BOARDGrossYr./Qtr.Back-payAPPENDIX AAPPENDIX BOlinda ShortJean DavisInter-imEx-Earn-penesingsNetInter-NetimBack-Earn-paylagsYr. /Qtr.NetInter-NetimBack-Earn-payingsGrossBack-payInter-imEx-Earn-penesings1984/4 .......................$2698000$26981984/4.......................$2513000$25131985/1 .......................110800011081985/1.......................103200010321984/2.......................194300019431985/2.......................181000018101985/3.......................173743510533014071985/3.......................161800016181985/4 .......................173757740613643731985/4.......................161897827770191711931986/1 .......................10527971546434091770Total ..............$8,2991986/I.......................11291092154938191Total ..............$7,720